                  UNITED STATES COURT OF INTERNATIONAL TRADE


XI’AN METALS & MINERALS IMPORT &                       )
EXPORT CO., LTD.                                       )
                 Plaintiff,                            )
                                                       )
       v.                                              )
                                                       )             Court No. 20-103
UNITED STATES,                                         )
                                                       )
                       Defendant.                      )


                                           COMPLAINT

       On behalf of Xi’an Metals & Minerals Import & Export Co., Ltd. (“Xi’an Metals”, or

“Plaintiff”), a Chinese exporter of steel nails, we hereby bring this civil action and allege the

following:

                                               Parties

       1.      Xi’an Metals is a Chinese exporter of steel nails during the period of review,

August 1, 2017 through July 31, 2018, that timely filed pleadings before the administering

authority. Plaintiff qualified for and received a separate rate in this review.

       2.      Defendant is the United States of America acting by and through the U.S.

Department of Commerce of Commerce (the “Department”).

                                            Jurisdiction

       3.      This action is brought pursuant to 19 U.S.C. § 1516a(a)(2)(A)(i)(I) and (2)(B)(iii)

to contest the Department’s final results of review under 19 U.S.C. §1675. See Certain Steel

Nails From the People's Republic of China: Final Results of Antidumping Duty Administrative

Review and Final Determination of No Shipments; 2017-2018, 85 Fed. Reg. 22,399 (April 22,


                                                  1
2020), incorporating Issues and Decision Memorandum (“POR 10 IDM”). Accordingly, this

Court possesses jurisdiction over this action pursuant to 28 U.S.C. § 1581(c).

                                             Standing

       4.      Plaintiff is a foreign exporter of subject steel nails that participated in the review

resulting in the contested determination. Accordingly, Plaintiff is an interested party within the

meaning of 19 U.S.C. §§ 1516a(f)(3) and 1677(9)(A).

       5.      In addition, because the Department’s Final Results overstated Plaintiff’s

antidumping duty margin, Plaintiff has been adversely affected or aggrieved by agency action

within the meaning of Section 702 of Title 5 of the United States Code. Therefore, Plaintiff has

standing to bring this action under 28 U.S.C. § 2631(c).

                                             Timeliness

       6.      Notice of the Final Results was published in the Federal Register on April 22,

2020. Plaintiff filed the summons instituting this action on May 11, 2020, serving notice of the

action upon all other participants in the review on the same date. Plaintiff is filing this complaint

within thirty days after filing the aforementioned summons. Therefore, Plaintiff has commenced

this action within the time limits specified in 19 U.S.C. § 1516a(a)(2)(A), 28 U.S.C. § 2636(c),

and Rule 3 of the Rules of this Court.

                                                Facts

       7.      On October 4, 2018, the Department initiated the tenth administrative review of

the antidumping duty order on steel nails from China. Initiation of Antidumping and

Countervailing Duty Administrative Reviews, 83 Fed. Reg. 50,077 (October 4, 2018) (Initiation

Notice).

       8.      The Department selected three mandatory respondents during the course of the

                                                  2
review using a sampling methodology pursuant to its Sampling Methodology Notice. See Dep’t

Memo Intention to Sample (April 1, 2019); see also Dep’t Sampling Respondent Meeting (May

7, 2019). The mandatory respondents were: Shanxi Pioneer Hardware Industrial Co., Ltd

(Pioneer), Stanley Works (Langfang) Fastening Systems Co., Ltd. and Stanley Black & Decker,

Inc. (collectively Stanley), and Tianjin Universal Machinery Imp. & Exp. Corporation

(Universal). Id.

       9.      Subsequently, Plaintiff timely filed its separate rate certification. See Xi’An

Metals Separate Rate Certification (November 2, 2018).

       10.     In the Preliminary Results, the Department calculated a margin for Pioneer and

Stanley based on the sales and factor of production data submitted by those companies. Universal

did not cooperate in the review and the Department applied a rate based on total adverse facts

available. See Prelim. Decision Memorandum (October 10, 2019).

       11.     The Department averaged the rates applicable to all three mandatory respondents,

including Universal’s total AFA rate, to calculate the “sample rate” assigned to Plaintiff and the

other cooperating companies granted a separate rate.

       12.     During briefing, several parties argued that it was contrary to law and case

precedent to include the total AFA rates assigned to the uncooperative mandatory in the separate

rate margin. See POR 10 IDM at Comment 1.

       13.     In the Final Results, the Department determined that Pioneer failed to act to

comply with the Department’s requests for information and did not act to the best of its ability.

POR 10 IDM at 32. The Department assigned Pioneer a rate based on total AFA.

       14.     In the Final Results, the Department assigned Stanley a rate of 2.11 percent based

upon its own data. The Department assigned Universal and Pioneer a rate of 118.04 based upon

                                                 3
total AFA. The Department followed its same “sample” rate methodology in the Final Results,

weight-averaging two total AFA rates and Stanley’s rate to calculate a rate of 41.75 percent and

assigned it to Plaintiff and the cooperating separate rate companies.

       15.     This appeal ensued.


                                            COUNT I

       16.     The allegations of paragraphs 1 through 15 are restated and incorporated herein by

reference.

       17.     The Department’s inclusion of the total adverse rate(s) in the separate rate

assigned to Plaintiff, a fully cooperating company that has proven it is separate from the PRC-

entity, is arbitrary and capricious, and not supported by substantial evidence on the record or in

accordance with the law. 19 U.S.C. § 1516a(b)(1)(B)(i) (the court "shall hold unlawful any

determination, finding, or conclusion found . . . to be unsupported by substantial evidence on the

record, or otherwise not in accordance with law . . .."). The law precludes the use of adverse

inference rates in the rate assigned to cooperative non-individually reviewed companies when, as

here, there was an above-de minimis rate available from a cooperating mandatory respondent.

In any event, the 41.75 percent rate does not reasonably reflect the rate of dumping for

cooperating exporters.

                DEMAND FOR JUDGMENT AND PRAYER FOR RELIEF

               WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in its

favor and against the defendant:

       (1)     Declaring that the Department’s inclusion of a total AFA rate or rates in the

               separate rate margin was unsupported by substantial evidence and not in


                                                 4
             accordance with the law;

      (2)    Ordering the Department to recalculate Plaintiff’s margin in accordance with the

             law, without inclusion of the AFA rate(s); and

      (3)    Proving any additional relief as may be just in the circumstances.


                                           Respectfully submitted,

                                           /s/ Gregory S. Menegaz
                                           Gregory S. Menegaz
                                           Alexandra H. Salzman
                                           J. Kevin Horgan
                                           DEKIEFFER & HORGAN, PLLC
                                           1090 Vermont Ave., N.W. 20005, Suite 410
                                           Tel: (202) 783-6900
                                           email: gmenegaz@dhlaw.com

Dated: May 11, 2020




                                              5
